Title: From Alexander Hamilton to Henry Knox, 10 December 1793
From: Hamilton, Alexander
To: Knox, Henry



T. D. December 10th 1793
Sir

An arrangement has been made in consequence of your representation to the comptroller of the Treasury, of the 13th of August last, for discharging at the office of the accountant such part of the pay due to the Commissioned officers of the Army as they may desire to have paid here. The following plan has been devised for the purpose:
Let the officers who wish to be availed of the arrangement, execute an instrument, according to the form (A), to be lodged with the Pay master of the army; and let the Pay master of the Army grant a certificate according to the form (B) to be lodged with the accountant of the war department, with a power of Attorney from the officer.
The accountant on receiving these papers may then proceed to discharge the sums relinquished for such subsequent periods as the officers shall appear from the muster Rolls, to be transmitted, to remain in the public service.
An attempt to extend the accommodation hereby intended, to the non commissioned officers & Privates of the Troops, must be abandoned as impracticable because it would occasion too much intricacy in the details and perhaps expose the public to the risk of making double or improper payments.
I have the honor to be very respectfully   Sir   Your obedt Servt

The Secretary at war

